Interlocutory decree affirmed. Final decree affirmed. The plaintiffs, members of the defendant synagogue, “an orthodox Jewish Congregation,” bring this bill in equity against the synagogue and its officers. They allege that “in violation of the Mosaic law” the members have “voted to introduce mixed seating within the synagogue.” They allege that this action “will deprive the plaintiffs and the adhering members of the congregation of their property rights in the Synagogue as adhering orthodox members of the congregation, as it was originally organized,” and pray that mixed seating be enjoined. The defendants filed a “plea to the jurisdiction” on the ground that the questions *756raised are exclusively ecclesiastical. The “plea” was sustained by an interlocutory decree. A final decree was entered dismissing the bill, and the plaintiffs appealed. The “plea” denies no facts and alleges no new facts. It will be treated as a demurrer. Luscomb v. Bowker, 334 Mass. 468, 472-473. Maltzman v. Hertz, 336 Mass. 704, 705. “It is not the province of civil courts to enter the domain of religious denominations for the purpose of deciding controversies touching matters exclusively ecclesiastical.” Moustakis v. Hellenic Orthodox Society, 261 Mass. 462, 466. There was no error.
Max Kabatznick (Mayer Rabinovitz with him) for the plaintiffs.
Israel N. Samuels (Louis Goldberg with him) for the defendants.